           Case1:18-cv-02817-PJM
          Case  1:18-cv-02817-PJM Document
                                   Document112-2
                                            113 Filed
                                                 Filed 03/04/20
                                                       03/03/20 Page
                                                                Page 11 of 11




          IN THE U.S. DISTRICT COURT FOR THE DISTRICT                     OF MARYLAND
                                   (Greenbelt)

KENNETH FITCH, et al.,                                 *
                        Plaintiffs,                    *
v.                                                     *      CASE NUMBER:            18-02817-PJM

ST ATE OF MARYLAND, et al.,                            *
                        Defendant,                     *
*         *      *      *        *     *       *       *       *      *       *        *      *
          ORDER ON CONSENT MOTION FOR EXTENSION                       OF TIME TO REPLY

          UPON CONSIDERATION          of the Consent Motion for Extension of Time to Reply to the

Defendants' Motion to Dismiss, Defendants' Opposition to Permanent Injunction and Defendants'

Opposition to Class Certification, with the consent of Defendants, it is, this,   t
day of March 2020

          ORDERED     that the Consent Motion be, and the same hereby is GRANTED;            and it is

further

          ORDERED that the deadline for Plaintiffs' to file a Reply to the Defendants' Motion to

Dismiss, Defendants' Opposition to Permanent Injunction and Defendants' Opposition to Class

Certification is extended up to and including March 23,2020.




                                             Page 3 of 4
